DETAILED ACTION

Response to Amendment
	Claims 1-14 and 17-20 are currently pending.  Claims 15 and 16 are cancelled.  The amended claims do not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1-14 and 17-20 are rejected under the following 103 rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al (WO 2016/194288 A1) using (US 2018/0151873) as an equivalent English translation, in view of Hirose et al (JP 2016-066508 A).
Regarding claims 1, 4, 5, 8, and 17-20, Matsuno et al discloses a secondary battery comprising: a positive electrode; a negative electrode; and an electrolytic solution, wherein the negative electrode includes a silicon-based active material particles (first negative electrode active substance), a carbon-based active material particles (second negative electrode active substance), and a negative electrode binder; wherein the silicon-based active material includes a silicon oxide (central portion) containing a material containing silicon (Si) as a constituent element, a carbon coating (covering portion) provided on a surface of the central portion, and a polyacrylate salt (salt compound) adhering carbon particles (conductive substance) to the silicon oxide; wherein examples of the polyacrylic acid include lithium polyacrylate; wherein a ratio W1 of a weight of the polyacrylate salt contained in the covering portion to a weight of the central portion is 10% by weight and a ratio W2 of a weight of the carbon contained in the covering portion to a weight of the central portion is 5% by weight which corresponds to a ratio of W1/W2 that is 2 ([0044],[0075],[0134],[0136], [0140],[0166]).  Examiner’s note:  the Office takes the position that the limitation “the first negative electrode active substance forms a three-dimensional network structure” does not imply any particular structure other than negative electrode active material particles being held together with a negative electrode binder.  Any specific method such as spray drying or connection portions are not required in claim 1 and it is improper to import claim limitations from the specification (See MPEP 2111.01, Section I and II).  Therefore, the Matsuno negative electrode inherently comprises silicon-based active material particles that form a “three-dimensional network structure” based upon these particles being held together by a negative electrode binder.      
However, Matsuno et al does not expressly teach a negative electrode binder that contains at least one type of polyvinylidene fluoride, polyimide, and aramid (claim 1 and 17-20).
Hirose et al discloses a negative electrode binder that contains polyvinylidene fluoride ([0166]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Hirose et al indicates that polyvinylidene fluoride is a suitable material for use as negative electrode binder.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyvinylidene fluoride.
However, Matsuno et al as modified by Hirose et al does not expressly teach a ratio W1 of a weight of the salt compound contained in the covering portion to a weight of the central portion and a ratio W2 of a weight of the carbon material contained in the
covering portion as the conductive substance to a weight of the central portion are satisfied 4.8 ≤ W1/ W2 ≤ 200 (claims 1 and 17-20).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose negative electrode to include a ratio W1 of a weight of the salt compound contained in the covering portion to a weight of the central portion and a ratio W2 of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion that are satisfied 4.8 ≤ W1/ W2 ≤ 200 because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the position that 2 and 4.8 are close enough that one of ordinary skill in the art would not expect a difference in properties based upon the large range of W1/W2.  In addition, Table 4 of the specification of the present application shows that the difference between W1/W2=1 and W1/W2=4.8 is not of any statistical and practical significance in terms of Cycle maintenance rate, Load maintenance rate, and Initial capacity.  Therefore, there is no evidence of criticality of the claimed range of 4.8 to 200 for W1/W2.  
Regarding claim 6, Hirose et al also discloses carbon coating comprising a carbon material such as carbon- 162 – nanotubes ([0054]).   
Regarding claims 17-20, the Office takes the position that “a battery pack comprising the secondary battery, a control unit that controls an operation of the secondary battery, a switch unit that switches the operation of the secondary battery in accordance with an instruction of the control unit”, “an electric vehicle comprising: a conversion unit that converts power supplied from the secondary battery into a driving force; a driving unit that performs driving operation in accordance with the driving force; and a control unit that controls an operation of the secondary battery”, “an electric tool comprising: a movable portion to which power is supplied from the secondary battery” are well known in the art.  For example, Matsuno et al discloses small electronic devices using lithium ion secondary batteries ([0002]), Hirose et al also discloses electronic devices, electric tools, and electric vehicles using the secondary battery ([0058]), and Koike et al also discloses a battery pack comprising the secondary battery; a controller “121” (control unit) that controls an operation of the secondary battery; and a switch section “122” (switch unit) that switches the operation of the secondary battery in accordance with an instruction of the control unit ([0306]); an electric vehicle comprising: the secondary battery; a conversion section (conversion unit) that converts power supplied from the secondary battery into a driving force; a motor (driving unit) that performs driving operation in accordance with the driving force; and a controller (control unit) that controls an operation of the secondary battery ([0326]); an electric tool comprising: the secondary battery; and a drill section (movable portion) to which power is supplied from the secondary battery ([0339]); an electronic apparatus (electronic device) comprising the secondary battery as a power supply source ([0299]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al as applied to claim 1 above, and further in view of Cui et al (US 2015/0099187).    
	Regarding claims 2 and 3, Matsuno et al as modified by Hirose et al does not expressly teach negative electrode that includes composite grain formed by bringing the plurality of first negative electrode active substances into close contact with each other (claim 2); wherein a specific surface area of the composite grain is 0.1 m2/g or more and 10 m2/g or less (claim 3).  
	Cui et al discloses a secondary structure for Si anodes that includes secondary particle (composite grain), wherein a specific surface area for the secondary particles can be no greater than 10 m2/g, or no greater than 5 m2/g ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose negative electrode to include composite grain formed by bringing the plurality of silicon-based active material particles into close contact with each other, wherein a specific surface area of the composite grain is 10 m2/g or less in order to utilize micron-sized secondary structure that makes it easier to maintain electrical contact and to provide a well-defined internal void space that allows the Si particles to expand without altering the secondary particle morphology ([0046]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al as applied to claim 1 above, and further in view of Koike et al (WO 2017/026269 A1).
However, Matsuno et al as modified by Hirose et al does not expressly teach a carboxylmethylcellulose salt that contains at least one type of lithium carboxylmethylcellulose, sodium carboxylmethylcellulose, and potassium carboxylmethylcellulose.
Koike et al discloses a first coating portion “202” (covering portion) provided on a surface of the first central portion and includes one or both of a polyacrylate salt (salt compound) and carboxymethylcellulose salt (salt compound); wherein examples of the
polyacrylate salt and the carboxymethylcellulose salt include lithium polyacrylate,
sodium polyacrylate, potassium polyacrylate, lithium carboxymethylcellulose, sodium
carboxymethylcellulose, potassium carboxymethylcellulose ([0057]-[0062],[0087],[0095],
[0140],[0166)).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Koike et al indicates that lithium carboxymethylcellulose, sodium carboxymethylcellulose, or potassium carboxymethylcellulose is a suitable material for use as coating material for a negative electrode active substance.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use lithium carboxymethylcellulose, sodium carboxymethylcellulose, or potassium carboxymethylcellulose.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al as applied to claim 6 above, and further in view of Tanaka et al (JP 2013-243117 A).    
	Regarding claims 7, 9, and 10, Matsuno et al as modified by Hirose et al does not expressly teach an average tube diameter of the carbon nanotubes is 1 nm or more and 300 nm or less (claim 7); wherein the carbon material contains single-walled carbon nanotubes (claim 9); wherein an average tube diameter of the single-walled carbon nanotube is 0.1 nm or more and 5 nm or less (claim 10).
	Tanaka et al discloses active material particles (first negative electrode active substance) containing Si and a carbon material that is a carbon nanotube, particularly a single-wall carbon nanotube, wherein the outer side of the cylinder (average tube diameter) formed by the carbon nanotubes is 2 nm ([0013],[0014]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose Si-based active material to include single-walled carbon nanotubes, wherein an average tube diameter of the single-walled carbon nanotube is 2 nm in order to utilize carbon nanotubes that shrink in volume due to the presence of conduction ions in the vicinity of the inside or outside of the carbon nanotubes, thereby suppressing the volume change of the active material layer due to charging and discharging ([0014]).
Regarding claim 11, Matsuno et al does not expressly teach a ratio W2 of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion that is 0.001% by weight or more and less than 1% by weight (claim 11).
Hirose et al discloses a coating amount of the carbon film that is 0.1% by mass to 15% by mass with respect to the total of the silicon compound and the carbon coating ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno negative electrode to include a ratio of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion that is 0.1% by weight to 15% by weight in order to optimize the conductivity and battery capacity of the electrode ([0039]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose negative electrode to include a ratio of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion that is 0.001% by weight or more and less than 1% by weight because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al as applied to claim 1 above, and further in view of Kurita et al (US 2019/0334162).    
	However, Matsuno et al as modified by Hirose et al does not expressly teach carbon material that contains a fibrous carbon material, wherein an average fiber diameter of the fibrous carbon material is 0.1 nm or more and 50 nm or less, wherein the negative electrode includes a plurality of first negative electrode active substances, wherein the plurality of first negative electrode active substances are connected to each other via a plurality of connection portions which extend between the plurality of first negative electrode active substances to form a three-dimensional network structure, and wherein each of the plurality of connection portions extends between the plurality of first negative electrode active substances, and includes a fiber portion containing the fibrous carbon material, and a protective portion provided on a surface of the fiber portion and containing the salt compound (claim 12); wherein the fibrous carbon material contains at least one type of carbon nanotubes, carbon nanofibers, and single-walled carbon nanotubes (claim 13); wherein a cross-sectional area S1 of the connection portion in an extending direction of the connection portion and a cross-sectional area S2 of the protective portion in the extending direction of the connection portion satisfy S2/S1 > 0.5 (claim 14).
	Kurita et al discloses a negative electrode comprising a granular composite material (first negative electrode active substance) containing particles (A); particles (B) (graphite); carbon fibers (C) (conductive substance); and polymer (D) (salt compound); wherein examples of particles (A) include Si in which a plurality of fine particles aggregate with each in the form of secondary particles which inherently form a three-dimensional network structure; wherein examples of the carbon fibers (C) include carbon nanotubes, wherein the average fiber diameter of the carbon fibers is 7 nm or more and 20 nm or less; wherein examples of polymer (D) include carboxymethyl cellulose ([0048],[0071],[0093], [0094],[0110],[0115],[0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose silicon-based active material to include carbon material that contains a fibrous carbon material, wherein an average fiber diameter of the fibrous carbon material is 7 nm or more and 20 nm or less, wherein the negative electrode includes a plurality of first negative electrode active substances, wherein the plurality of first negative electrode active substances are connected to each other via a plurality of connection portions which extend between the plurality of first negative electrode active substances to form a three-dimensional network structure, and wherein each of the plurality of connection portions extends between the plurality of first negative electrode active substances, and includes a fiber portion containing the fibrous carbon material, and a protective portion provided on a surface of the fiber portion and containing the salt compound; wherein the fibrous carbon material contains at least one type of carbon nanotubes, carbon nanofibers, and single-walled carbon nanotubes in order to utilize carbon fibers that are easily dispersed by untangling the fibers one by one and are easily produced by a catalyst supporting method ([0094]), thereby significantly reducing an electrical resistance and improving coulombic efficiency of the negative electrode ([0040]).  In addition, the Office takes the position that the limitation “a cross-sectional area S1 of the connection portion in an extending direction of the connection portion and a cross-sectional area S2 of the protective portion in the extending direction of the connection portion satisfy S2/S1 > 0.5” is an inherent characteristic of the Matsuno/Hirose/Kurita silicon-based active material based upon the similarities in the central portion containing a material containing silicon, a covering portion provided on the surface of the central portion and containing a salt compound (protective portion) and a conductive substance (connection portion / carbon fiber), and secondary particles of the Si-based active material.

Claims 1, 4-6, 8, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al (WO 2016/194288 A1) using (US 2018/0151873) as an equivalent English translation, in view of Hirose et al (JP 2016-066508 A), and further in view of Morozumi et al (US 2015/0318542).
Regarding claims 1, 4, 5, 8, 11, and 17-20, Matsuno et al discloses a secondary battery comprising: a positive electrode; a negative electrode; and an electrolytic solution, wherein the negative electrode includes a silicon-based active material particles (first negative electrode active substance), a carbon-based active material particles (second negative electrode active substance), and a negative electrode binder; wherein the silicon-based active material includes a silicon oxide (central portion) containing a material containing silicon (Si) as a constituent element, a carbon coating (covering portion) provided on a surface of the central portion, and a polyacrylate salt (salt compound) adhering carbon particles (conductive substance) to the silicon oxide; wherein examples of the polyacrylic acid include lithium polyacrylate; wherein a ratio W1 of a weight of the polyacrylate salt contained in the covering portion to a weight of the central portion is 10% by weight and a ratio W2 of a weight of the carbon contained in the covering portion to a weight of the central portion is 5% by weight which corresponds to a ratio of W1/W2 that is 2 ([0044],[0075],[0134],[0136], [0140],[0166]).
Examiner’s note:  the Office takes the position that the limitation “the first negative electrode active substance forms a three-dimensional network structure” does not imply any particular structure other than negative electrode active material particles being held together with a negative electrode binder.  Any specific method such as spray drying or connection portions are not required in claim 1 and it is improper to import claim limitations from the specification (See MPEP 2111.01, Section I and II).  Therefore, the Matsuno negative electrode inherently comprises silicon-based active material particles that form a “three-dimensional network structure” based upon these particles being held together by a negative electrode binder.  
However, Matsuno et al does not expressly teach a negative electrode binder that contains at least one type of polyvinylidene fluoride, polyimide, and aramid (claim 1 and 17-20).
Hirose et al discloses a negative electrode binder that contains polyvinylidene fluoride ([0166]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Hirose et al indicates that polyvinylidene fluoride is a suitable material for use as negative electrode binder.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyvinylidene fluoride.
However, Matsuno et al as modified by Hirose et al does not expressly teach a ratio W1 of a weight of the salt compound contained in the covering portion to a weight of the central portion and a ratio W2 of a weight of the carbon material contained in the
covering portion as the conductive substance to a weight of the central portion are satisfied 4.8 ≤ W1/ W2 ≤ 200 (claims 1 and 17-20); wherein a ratio W2 of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion that is 0.001% by weight or more and less than 1% by weight (claim 11).
	Morozumi et al discloses a covering portion “102” on an active material “100” (central portion) that contains a fibrous carbon material (conductive substance), wherein a ratio of the covering portion (W2) is preferably from 0.5 wt% to 5 wt% to the central portion ([0090],[0091]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose negative electrode to include a ratio W2 of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion that is 0.5 wt% to 5 wt% in order to obtain high discharge capacity in central portion and to form a mesh structure easier in the covering portion ([0091]).  Examiner’s note:  a ratio of the carbon material that is 0.5 wt% corresponds to W1/W2 ratio that is (10/0.5) = 20.    
Regarding claim 6, Hirose et al also discloses carbon coating comprising a carbon material such as carbon- 162 – nanotubes ([0054]).   
Regarding claims 17-20, the Office takes the position that “a battery pack comprising the secondary battery, a control unit that controls an operation of the secondary battery, a switch unit that switches the operation of the secondary battery in accordance with an instruction of the control unit”, “an electric vehicle comprising: a conversion unit that converts power supplied from the secondary battery into a driving force; a driving unit that performs driving operation in accordance with the driving force; and a control unit that controls an operation of the secondary battery”, “an electric tool comprising: a movable portion to which power is supplied from the secondary battery” are well known in the art.  For example, Matsuno et al discloses small electronic devices using lithium ion secondary batteries ([0002]), Hirose et al also discloses electronic devices, electric tools, and electric vehicles using the secondary battery ([0058]), and Koike et al also discloses a battery pack comprising the secondary battery; a controller “121” (control unit) that controls an operation of the secondary battery; and a switch section “122” (switch unit) that switches the operation of the secondary battery in accordance with an instruction of the control unit ([0306]); an electric vehicle comprising: the secondary battery; a conversion section (conversion unit) that converts power supplied from the secondary battery into a driving force; a motor (driving unit) that performs driving operation in accordance with the driving force; and a controller (control unit) that controls an operation of the secondary battery ([0326]); an electric tool comprising: the secondary battery; and a drill section (movable portion) to which power is supplied from the secondary battery ([0339]); an electronic apparatus (electronic device) comprising the secondary battery as a power supply source ([0299]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al and Morozumi et al as applied to claim 1 above, and further in view of Cui et al (US 2015/0099187).    
	Regarding claims 2 and 3, Matsuno et al as modified by Hirose et al and Morozumi et al does not expressly teach negative electrode that includes composite grain formed by bringing the plurality of first negative electrode active substances into close contact with each other (claim 2); wherein a specific surface area of the composite grain is 0.1 m2/g or more and 10 m2/g or less (claim 3).  
	Cui et al discloses a secondary structure for Si anodes that includes secondary particle (composite grain), wherein a specific surface area for the secondary particles can be no greater than 10 m2/g, or no greater than 5 m2/g ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose/Morozumi negative electrode to include composite grain formed by bringing the plurality of silicon-based active material particles into close contact with each other, wherein a specific surface area of the composite grain is 10 m2/g or less in order to utilize micron-sized secondary structure that makes it easier to maintain electrical contact and to provide a well-defined internal void space that allows the Si particles to expand without altering the secondary particle morphology ([0046]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al and Morozumi et al as applied to claim 1 above, and further in view of Koike et al (WO 2017/026269 A1).
However, Matsuno et al as modified by Hirose et al and Morozumi et al does not expressly teach a carboxylmethylcellulose salt that contains at least one type of lithium carboxylmethylcellulose, sodium carboxylmethylcellulose, and potassium carboxylmethylcellulose.
Koike et al discloses a first coating portion “202” (covering portion) provided on a surface of the first central portion and includes one or both of a polyacrylate salt (salt compound) and carboxymethylcellulose salt (salt compound); wherein examples of the
polyacrylate salt and the carboxymethylcellulose salt include lithium polyacrylate,
sodium polyacrylate, potassium polyacrylate, lithium carboxymethylcellulose, sodium
carboxymethylcellulose, potassium carboxymethylcellulose ([0057]-[0062],[0087],[0095],
[0140],[0166)).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Koike et al indicates that lithium carboxymethylcellulose, sodium carboxymethylcellulose, or potassium carboxymethylcellulose is a suitable material for use as coating material for a negative electrode active substance.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use lithium carboxymethylcellulose, sodium carboxymethylcellulose, or potassium carboxymethylcellulose.

Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al and Morozumi et al as applied to claim 6 above, and further in view of Tanaka et al (JP 2013-243117 A).    
	Regarding claims 7, 9, and 10, Matsuno et al as modified by Hirose et al and Morozumi et al does not expressly teach an average tube diameter of the carbon nanotubes is 1 nm or more and 300 nm or less (claim 7); wherein the carbon material contains single-walled carbon nanotubes (claim 9); wherein an average tube diameter of the single-walled carbon nanotube is 0.1 nm or more and 5 nm or less (claim 10).
	Tanaka et al discloses active material particles (first negative electrode active substance) containing Si and a carbon material that is a carbon nanotube, particularly a single-wall carbon nanotube, wherein the outer side of the cylinder (average tube diameter) formed by the carbon nanotubes is 2 nm ([0013],[0014]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose/Morozumi Si-based active material to include single-walled carbon nanotubes, wherein an average tube diameter of the single-walled carbon nanotube is 2 nm in order to utilize carbon nanotubes that shrink in volume due to the presence of conduction ions in the vicinity of the inside or outside of the carbon nanotubes, thereby suppressing the volume change of the active material layer due to charging and discharging ([0014]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al and Morozumi et al as applied to claim 1 above, and further in view of Kurita et al (US 2019/0334162).    
	However, Matsuno et al as modified by Hirose et al and Morozumi et al does not expressly teach carbon material that contains a fibrous carbon material, wherein an average fiber diameter of the fibrous carbon material is 0.1 nm or more and 50 nm or less, wherein the negative electrode includes a plurality of first negative electrode active substances, wherein the plurality of first negative electrode active substances are connected to each other via a plurality of connection portions which extend between the plurality of first negative electrode active substances to form a three-dimensional network structure, and wherein each of the plurality of connection portions extends between the plurality of first negative electrode active substances, and includes a fiber portion containing the fibrous carbon material, and a protective portion provided on a surface of the fiber portion and containing the salt compound (claim 12); wherein the fibrous carbon material contains at least one type of carbon nanotubes, carbon nanofibers, and single-walled carbon nanotubes (claim 13); wherein a cross-sectional area S1 of the connection portion in an extending direction of the connection portion and a cross-sectional area S2 of the protective portion in the extending direction of the connection portion satisfy S2/S1 > 0.5 (claim 14).
	Kurita et al discloses a negative electrode comprising a granular composite material (first negative electrode active substance) containing particles (A); particles (B) (graphite); carbon fibers (C) (conductive substance); and polymer (D) (salt compound); wherein examples of particles (A) include Si in which a plurality of fine particles aggregate with each in the form of secondary particles which inherently form a three-dimensional network structure; wherein examples of the carbon fibers (C) include carbon nanotubes, wherein the average fiber diameter of the carbon fibers is 7 nm or more and 20 nm or less; wherein examples of polymer (D) include carboxymethyl cellulose ([0048],[0071],[0093], [0094],[0110],[0115],[0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose/Morozumi silicon-based active material to include carbon material that contains a fibrous carbon material, wherein an average fiber diameter of the fibrous carbon material is 7 nm or more and 20 nm or less, wherein the negative electrode includes a plurality of first negative electrode active substances, wherein the plurality of first negative electrode active substances are connected to each other via a plurality of connection portions which extend between the plurality of first negative electrode active substances to form a three-dimensional network structure, and wherein each of the plurality of connection portions extends between the plurality of first negative electrode active substances, and includes a fiber portion containing the fibrous carbon material, and a protective portion provided on a surface of the fiber portion and containing the salt compound; wherein the fibrous carbon material contains at least one type of carbon nanotubes, carbon nanofibers, and single-walled carbon nanotubes in order to utilize carbon fibers that are easily dispersed by untangling the fibers one by one and are easily produced by a catalyst supporting method ([0094]), thereby significantly reducing an electrical resistance and improving coulombic efficiency of the negative electrode ([0040]).  In addition, the Office takes the position that the limitation “a cross-sectional area S1 of the connection portion in an extending direction of the connection portion and a cross-sectional area S2 of the protective portion in the extending direction of the connection portion satisfy S2/S1 > 0.5” is an inherent characteristic of the Matsuno/Hirose/Kurita silicon-based active material based upon the similarities in the central portion containing a material containing silicon, a covering portion provided on the surface of the central portion and containing a salt compound (protective portion) and a conductive substance (connection portion / carbon fiber), and secondary particles of the Si-based active material.

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 
The Applicant argues that “nothing in Matsuno discloses or suggests at least the newly amended feature “the first negative electrode active substance forms a three-dimensional network structure” as currently claimed and as further supported in the specification.”.  
In response, the Office first points out that claims are given the broadest reasonable interpretation consistent with the specification, so the limitation “a three dimensional network structure” does not impart any specific structure other than negative electrode active material particles are connected to form a network structure.  This network structure can be construed as being negative electrode active material particles that are connected to each other through a binder and a conductive additive.  As is well known in the art, the purpose of a negative electrode binder is to hold active material particles together, thereby improving the structural integrity of the electrode.  So, any mixture of a negative electrode active material particles, binder, and conductive additive would necessarily form a “three-dimensional network structure”.  Therefore, the Office contends that the Matsuno negative electrode inherently comprises a three-dimensional network structure of negative electrode active material particles.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Alias et al (US 2011/0165468) discloses a process for preparing a composite silicon/carbon material composed of carbon-coated silicon particles by a spray-drying operation which inherently forms a three-dimensional network structure ([0035],[0037]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729